                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

 DESMOND WEAVER                                                                         PETITIONER


 v.                                     Civil No. 1:18-cv-1048


 WENDY KELLY, Director,
 Arkansas Department of Correction                                                    RESPONDENT

                                               ORDER

        Before the Court is the Report and Recommendation filed April 24, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 9).

Petitioner Desmond Weaver filed timely objections. (ECF No. 10). The Court finds the matter ripe

for consideration.

                                         I. BACKGROUND

        On June 29, 2017, Petitioner was charged in Columbia County Circuit Court with four counts

of attempted murder, one count of first-degree battery, and one count of being a felon in possession of

a firearm. On September 7, 2017, Petitioner pleaded guilty to the counts of first-degree battery and

felon in possession of a firearm and the State of Arkansas agreed to nolle prosse the four counts of

attempted murder. The state court accepted Petitioner’s guilty plea on the two charges and sentenced

him to a ten-year sentence on each charge, running consecutively for a total of twenty years. Petitioner

did not file a petition for post-conviction relief from his unconditional guilty plea under Arkansas Rule

of Criminal Procedure 37.

        Petitioner was incarcerated in the Arkansas Department of Correction (“ADC”), which

subsequently determined he was ineligible for parole as to his first-degree battery conviction because

he had a previous conviction for a violent felony. Thus, Petitioner was told that he must serve the

entirety of his sentence.
           On March 5, 2018, Petitioner filed a petition for declaratory judgment in state court,

challenging the ADC’s parole eligibility determination on the basis that it violated his due process

rights. On April 25, 2018, the state circuit court denied that petition. Petitioner did not appeal this

ruling.

           On July 24, 2018, Petitioner filed the instant petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. (ECF No. 1). His habeas petition is based on the argument that he received ineffective

assistance of counsel in connection with his guilty pleas because his attorney did not advise him that

he would not be eligible for parole due to the application of Arkansas law to prior violent offenders. 1

           On April 24, 2019, Judge Bryant issued the instant Report and Recommendation. Judge Bryant

recommends that the Court deny and dismiss with prejudice the petition for writ of habeas corpus.

Specifically, Judge Bryant finds that the Petitioner’s habeas claim of ineffective assistance of counsel

is procedurally defaulted because he did not file a petition for post-conviction relief from his

unconditional guilty plea under Arkansas Rule of Criminal Procedure 37. Judge Bryant alternatively

finds that Petitioner’s claim fails on the merits because he failed to satisfy either prong of the test for

ineffective assistance of counsel established by Strickland v. Washington. 2 Judge Bryant noted further

that Petitioner’s claim is belied by his signed plea agreement and the plea colloquy he engaged in with

the state circuit court, in which he affirmed that he understood that his total sentence would be twenty

years and that he was not relying on any discussion or conjecture about potential parole eligibility in

deciding to plead guilty. Finally, Judge Bryant recommends that no certificate of appealability issue

in this matter. On May 14, 2018, Petitioner filed objections to the Report and Recommendation.




1
 Petitioner states that his attorney sent him a letter apologizing for not making clear that he would be ineligible for
parole. However, Petitioner has not provided the Court with this alleged letter.
2
    466 U.S. 668 (1984).
                                                          2
                                          II. DISCUSSION

        Pursuant to 28 U.S.C. §646(b)(1), the Court will conduct a de novo review of all issues related

to Petitioner’s specific objections. The objections reiterate Petitioner’s belief that he had a right to

know that he would be ineligible for parole. The objections also appear to allege that the ADC

improperly enhanced his sentence based on prior felony convictions.              These objections are

unresponsive to the findings made in Judge Bryant’s Report and Recommendation.

        To the extent that these objections are responsive and specific enough to trigger de novo review,

and assuming arguendo that Petitioner’s claims are not procedurally defaulted, the Court finds Judge

Bryant’s analysis to be dispositive of these arguments. “A defendant’s reliance on an attorney’s

mistaken impression about the length of sentence is insufficient to render a plea involuntary as long as

the court informed the defendant of his maximum possible sentence.” United States v. Quiroga, 544

F.3d 1150, 1155 (8th Cir. 2009). In this case, Petitioner’s plea agreement indicated that the prosecution

would recommend a twenty-year sentence (ECF No. 8-3, p. 22) and the state court informed Petitioner

during the plea colloquy that he would be sentenced to a total of twenty years. (ECF No. 8-4, p. 6).

Thus, Petitioner’s signed plea agreement and the state court both indicated to Petitioner his maximum

total sentence. Moreover, even assuming arguendo that Petitioner’s attorney erroneously informed

him of the possible maximum length of his sentence, the signed plea agreement—which Petitioner

swore under oath that he had reviewed with his attorney and understood—represents that Petitioner

understood that neither his attorney nor the court could say how much time he would serve on his

sentence and that he was not relying on any discussion or conjecture about potential parole eligibility

in pleading guilty. (ECF No. 8-3, p. 20). Thus, the Court is unpersuaded by Petitioner’s first argument.

        As for Petitioner’s second argument that seemingly alleges that the ADC improperly enhanced

his sentence, Judge Bryant correctly noted that, under Arkansas law, an inmate who is convicted of a

violent felony offense after August 13, 2001, and who was previously found guilty of a violent felony

offense, is not eligible for parole on his sentence. Ark. Code Ann. § 16-93-609(b)(1). Petitioner’s
                                                   3
first-degree battery offense is considered a violent felony offense for purposes of this statute. Ark.

Code Ann. § 5-4-501(d)(2)(A)(vi). Petitioner’s current sentence is based, in part, on a first-degree

battery offense and he was previously found guilty of a violent felony offense, a separate, unrelated

first-degree battery felony charge in 2009. (ECF No. 8-6). Thus, pursuant to Arkansas law, he is

ineligible for parole and the Court finds that his sentence was not improperly enhanced.

        Therefore, the Court finds that Petitioner’s objections offer neither law nor fact which would

cause the Court to deviate from Judge Bryant’s Report and Recommendation. Petitioner did not object

to Judge Bryant’s finding that his habeas claim is procedurally defaulted, nor did he object to Judge

Bryant’s finding that the habeas claim fails on the merits because he has not satisfied the Strickland

test to demonstrate ineffective assistance of counsel. Petitioner also does not object to Judge Bryant’s

recommendation that no certificate of appealability should issue in this case, and the Court finds that

recommendation to be correct. See Khaimov v. Crist, 297 F.3d 783, 786 (8th Cir. 2002) (holding that

no certificate of appealability shall issue after denial of a section 2254 petition “if the claim is clearly

procedurally defaulted . . . [or] if there is no merit to the substantive constitutional claims”).

Accordingly, the Court sees no reason to depart from Judge Bryant’s findings.

                                          III. CONCLUSION

        Upon de novo review of the Report and Recommendation and for the reasons discussed above,

the Court hereby overrules Petitioner’s objections and adopts the Report and Recommendation (ECF

No. 9) in toto. Accordingly, Petitioner’s petition for writ of habeas corpus is hereby DENIED. This

case is DISMISSED WITH PREJUDICE. No certificate of appealability shall issue.

        IT IS SO ORDERED, this 15th day of May, 2019.

                                                                  /s/ Susan O. Hickey
                                                                  Susan O. Hickey
                                                                  Chief United States District Judge




                                                     4
